Citation Nr: 1232633	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  11-19 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a heart condition. 


REPRESENTATION

Veteran represented by:	Teresa M. Meagher, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1952 to September 1954, with subsequent unverified service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in May 2012.  A transcript of that hearing is associated with the claims file.

In June 2012, after this case was certified to the Board, the Veteran submitted additional evidence in support of his claims, along with a waiver of review of such evidence by the agency of jurisdiction.  As such, the Board may properly consider the additional evidence at this time.  38 C.F.R. §§ 20.800, 20.1304(c) (2011).  

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  However, any further development or adjudication of this matter should take into account this paperless claims file.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  

FINDINGS OF FACT

1.  On May 17, 2012, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal as to whether new and material evidence has been received sufficient to reopen a claim for service connection for a heart condition on the record at a Board hearing.  

2.  Resolving all reasonable doubt in the Veteran's favor, he had hazardous noise exposure during military service, he has had continuous symptoms of hearing loss since that time that progressed in severity over the years, and the current bilateral hearing loss disability has been medically linked to the in-service noise exposure. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met as to the issue of whether new and material evidence has been received sufficient to reopen a claim for service connection for a heart condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for service connection for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

In this case, the Veteran indicated on the record during a May 17, 2012 Board hearing that he wished to withdraw his appeal as to the issue of whether new and material evidence has been received sufficient to reopen a claim for service connection for a heart condition, in accordance with 38 C.F.R. § 20.204.  This request was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration.  Therefore, the Board has no jurisdiction to review this appeal, and the appeal is dismissed as to this issue.  See 38 C.F.R. § 20.202.

II. Service Connection

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the Board's decision herein to grant service connection for bilateral hearing loss constitutes a full grant of the benefit sought on appeal.  As such, no further development is necessary in this regard.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that it was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Service connection requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during active service.  38 C.F.R. § 3.304; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including organic diseases of the nervous system (such as sensorineural hearing loss), will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b); see also Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In this case, a portion of the Veteran's service records, which could potentially support his claim, were damaged or destroyed in a fire.  Although some records have been provided, they are partially illegible, and it is unclear if other records were destroyed.  In such situations, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Here, the Veteran asserts that his current hearing loss is due to noise exposure during service without hearing protection.  He reports an oven explosion while performing his duties as a cook in early December 1952, which caused him to completely lose his hearing for a few weeks, stating that his hearing gradually returned but he continued to have hearing problems after that time.  The Veteran also reports noise exposure from gunfire during training.  See, e.g., July 2011 letter and substantive appeal (VA Form 9), May 2012 hearing transcript.

The Board first finds that the Veteran has a current bilateral hearing loss disability.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Here, testing during the April 2011 VA examination revealed puretone thresholds of 40 decibels or greater at all levels bilaterally.  Further, speech reception thresholds were 52 percent in the left ear and 48 percent in the right ear, which also satisfies the disability criteria.  As such, there is a current bilateral hearing loss disability.

Service records confirm that the Veteran's military occupational specialty was a cook, and that he served at Fort Riley, Kansas.  See, e.g., DD Form 214.  There is no documentation of any noise exposure, to include the reported oven explosion, or any hearing difficulties in the Veteran's service treatment records.  The active duty entrance and exit examinations in February 1952 and September 1954, respectively, reflect scores of 15/15 on a whisper test.  During an October 1956 enlistment examination for the Army National Guard, the Veteran denied any ear, nose, or throat trouble, but he reported having his ears cleaned within the past five years.  He again scored 15/15 on a whisper test, but no puretone thresholds were recorded.  There was no specific reference to any hearing loss, as opposed to ear problems.

The Veteran has also reported that he was changed from a cook to a night baker during service due to hearing difficulties in the mess hall during service.  Additionally, he states that he dropped out of leadership school due to hearing difficulties, and he discussed his hearing problems with his superiors.  See, e.g., July 2011 letter.  The Veteran's service personnel records have not been obtained.  

The Veteran is competent to report an oven explosion, exposure to gunfire, and observable hearing difficulties and resulting problems during service because they are factual in nature and within the realm of his personal observation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Barr, 21 Vet. App. at 307-08; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran testified during the May 2012 Board hearing that he sought treatment for hearing loss over the years, but providers would clear wax from his ears and say he was fine.  He denies any audiological testing until the early to mid-2000s.  However, the Veteran states that he continued to have subjective hearing loss, which resulted in problems with various jobs over his lifetime.  The Veteran also testified that he did not seek treatment for hearing loss over the years because he was able to function, and his friends finally convinced him to seek VA treatment in about 2000 because they were tired of having to constantly repeat themselves to communicate with him.  The Veteran states that he was issued hearing aids at that time, and he realized how bad his hearing was when he noticed the improvement with hearing aids.  The Veteran made similar statements, including descriptions of problems during service and with civilian employment due to hearing difficulties, in a July 2011 letter.  The Veteran is competent to report observable symptoms of hearing loss, as well as receiving treatment for hearing difficulties over the years, and what providers told him at that time.  See Jandreau, 492 F.3d at 1377.    

There are lay statements from the Veteran's daughter, niece, and long-time friend dated in September and October 2010 to corroborate his reports of hearing problems since around the time of military service.  In particular, the Veteran's daughter and niece indicated that they were 57 years old and could remember him having noticeable hearing difficulties when they were children, or in the mid- to late-1950s.  They also indicated that the Veteran's hearing difficulties had gotten worse over the years.  The Veteran's daughter also stated that she remembered him having his ears checked when she was a child, but the providers would just remove wax.  Additionally, the Veteran's friend for 40 years, or since about 1970, stated that he had observed the Veteran's gradual hearing loss over the years and frequently had to repeat himself when trying to communicate with the Veteran.

The first available documented treatment for hearing loss is in a May 2000 VA treatment record.  At that time, the Veteran complained of gradual hearing loss that he first noticed a few years ago.  He described difficulty communicating in the presence of background noise.  The Veteran reported occupational noise exposure, military noise exposure, heart disease, and bilateral tinnitus.  Testing showed moderate low frequency sensorineural hearing loss and mild to severe mid to high frequency sensorineural hearing loss.  There were no previous tests available for comparison.  There was no indication of significant middle ear disease, and cerumen (or wax) was cleared.  The Veteran was issued hearing aids at that time.  

The April 2011 VA examiner noted the normal whisper test results in the Veteran's service records did not rule out hearing loss at that time.  Further, it is not necessary to meet VA's criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Although the first available documented treatment for hearing loss is in May 2000, lay evidence may not be deemed not credible solely due to the absence of contemporaneous medical evidence.  The lack of medical evidence may, however, be weighed against the other evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, competent lay testimony may not be rejected unless it is found to be mistaken or otherwise deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

During an October 2006 VA audiological consult, the Veteran complained of a gradual decrease in hearing ability, including needing frequent repetition.  He reported military noise exposure of gunfire without use of hearing protection, as well as occupational noise exposure on the firing range as a police officer with the use of hearing protection, but no recreational noise exposure.  The provider noted that the Veteran's medical history significant for auditory/vestibular pathway involvement included hypertension, daily aspirin, and peripheral vascular disease.  Otoscopy showed non-occluding cerumen.  The provider opined that the Veteran's military noise exposure was more likely as not a contributing factor to his hearing impairment.  The provider reasoned that the testing results were consistent with aging and noise-induced cochlear pathology, and there were no indications of external, middle, or retrocochlear ear disease.  The provider stated that the Veteran's hearing loss had not changed significantly since the last examination in 2000.  

A May 2007 VA audiological consult record again notes that the Veteran's military noise exposure is more likely as not a contributing factor to his hearing impairment, with the same reasoning recorded.  Replacement hearing aids were ordered.

There are also records from private providers dated in November 2008 and June 2012, which indicate continued use of hearing aids and treatment for hearing difficulties.  The June 2012 record notes reports of hearing loss that began in 1952 after an oven explosion in service, as well as exposure to firearms during service without hearing protection, and post-military noise exposure as a police officer for seven years with the use of hearing protection.  The Veteran was also noted to have a history of high blood pressure and a heart attacks.  The impression was moderate to severe sensorineural hearing loss bilaterally.  No etiological opinion was offered.

The Veteran was afforded a VA examination in April 2011.  He again reported exposure to gunfire and an oven explosion during service, as well as working around machinery at General Motors for three years after service, and working as a police officer and in security.  Testing showed normal middle ear function and bilateral moderate to severe primarily sensorineural hearing loss hearing loss with poor word recognition.  The examiner opined that the Veteran's bilateral hearing loss was less likely as not caused by or the result of acoustic trauma during service.  She reasoned that the Veteran did not report hearing loss during service, and his primary military occupation of cook is not typically associated with high risk noise levels, although he also reported being exposed to loud noises periodically because he was associated with an artillery unit.  The examiner noted that normal whisper tests did not rule out hearing loss at military separation.  She further noted that it was now more than 50 years after his military noise exposure, there was some post military noise exposure, and aging effects were also now present.  The examiner stated that the Veteran's hearing loss and word recognition upon examination were not consistent with noise induced hearing loss, and the degree and configuration of hearing loss included more low frequency hearing loss than normal aging and was not consistent with acoustic trauma.  

In a May 2011 addendum opinion, the VA examiner again noted that the Veteran's measured hearing loss was worse than for normal aging, and the configuration of hearing loss was not consistent with noise-induced hearing loss.  She stated that the etiology of the Veteran's hearing loss could not be determined without speculation, but there were characteristics of the hearing loss that were inconsistent with noise-inducted hearing loss.  The examiner further stated that occasional noise exposure, as reported by the Veteran through gunfire or artillery, could not account for the significant degree of loss present during the current examination.

During the May 2012 Board hearing, the Veteran again reported an oven explosion that resulted in complete but temporary hearing loss during service, as well as subsequent exposure to gunfire or artillery during training.  He also reported post service noise exposure as a police officer and that he worked for many years as a truck driver.  The Veteran testified that no hearing tests were conducted in his prior civilian employment, including as a police officer or other work for the government.

The Veteran has also submitted a medical article from the National Institute on Deafness and Other Communication Disorders discussing the possible causes of hearing loss.  This article indicates that noise-induced hearing loss can be caused by a one-time exposure to intense "impulse" sound such as an explosion, or by continuous exposure to loud sounds over an extended period of time.  An impulse sound can result in immediate hearing loss that may be permanent, and continuous exposure to loud noise also can damage the ears and result in hearing loss, although this process occurs more gradually than for an impulse noise.  The article further indicates that exposure to impulse and continuous noise may cause only a temporary hearing loss.  The Board notes that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts.  Mattern v. West, 12 Vet. App. 222, 228 (1999).

Considering the record as a whole, the Board finds that the evidence is in relative equipoise with respect to hazardous noise exposure during service.  Specifically, there are some discrepancies between the available service records and the reports of an oven explosion with temporary complete hearing loss.  Although the Veteran points to records dated in December 1952, including from the emergency room, as showing possible treatment for such explosion, the legible portions of such records indicate treatment for a right knee injury from slipping on the ice.  However, it is possible that additional pertinent treatment records may have been destroyed by a fire.  Moreover, the Veteran's reports of gunfire during basic training and occasionally as a cook associated with an artillery unit are generally consistent with the circumstances of his service.  Therefore, the Board resolves all reasonable doubt in his favor and concedes some degree of in-service noise exposure.

The evidence is also in relative equipoise concerning continuous symptomatology of hearing loss since service.  In this regard, a May 2000 VA treatment record notes reports of hearing loss that was first noticed a few years earlier.  However, the Veteran has generally reported problems with hearing loss that progressed over the years and caused problems with employment, stating that he did not realize the true extent of the problem until he was issued hearing aids in 2000.  The Veteran's service personnel records have not been obtained, so there is no objective evidence to compare with his reports of hearing difficulties causing changes in duties during service.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (stating that VA may not conduct additional development in order to obtain evidence against an appellant's case).  There are also three competent lay statements that generally corroborate the Veteran's reports of hearing difficulties from the 1950s forward.  As such, the benefit of the doubt doctrine applies, and all reasonable doubt as to the existence of subjective hearing loss since service is resolved in the Veteran's favor.

Further, the evidence is in relative equipoise as to a medical link between the current hearing loss and in-service noise exposure.  As discussed above, the VA examiner indicated in her April 2011 report and May 2011 addendum that the Veteran's current hearing loss disability is less likely as not related to his reported in-service noise exposure.  She reasoned, in part, that the pattern of his hearing loss was not consistent with noise-induced hearing loss, although she indicated that the configuration of hearing loss was also not consistent with the normal aging process.  The examiner also noted the Veteran's military and post-military noise exposure, and she opined that only occasional noise exposure such as through gunfire would not result in the current level of hearing loss.  

In contrast, VA treating providers indicated in October 2006 and May 2007 records that the Veteran's hearing loss was more likely than not caused, at least in part, by his reported military noise exposure to gunfire without hearing protection.  These providers also noted the post-service military noise exposure as a police officer.  They opined that testing results at that time were consistent with aging and noise-induced cochlear pathology, and there was no evidence of middle ear disease.  

The contrasting opinions by the VA examiner and VA providers are each supported by well-reasoned rationale, including consideration of available lay and medical evidence, and indicate the use of medical training, knowledge, or expertise.  The Board finds no reason to favor either current opinion over the other and, therefore, the medical nexus evidence is in relative equipoise.  The medical article submitted by the Veteran tends to suggest the possibility of a connection between the Veteran's hearing loss and service, but does not in and of itself substantiate the claim of service connection.  

Give the facts in this case, the Board finds that the evidence for and against the claim is in equipoise.  Therefore, the benefit of the doubt doctrine applies, and reasonable doubt must be resolved in the Veteran's favor.  When applying the benefit of the doubt rule, the evidence establishes that the Veteran was exposed to hazardous noise during service, he has had continuous symptomatology of hearing loss since that time, and the current hearing loss has been medically linked, at least in part, to the in-service noise exposure.  The Board notes that the available evidence is insufficient to establish hearing loss to a compensable degree within one year after the Veteran's discharge from active duty service in 1952.  As such, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  However, the evidence does establish that the current bilateral hearing loss disability is related to service.  As such, service connection is warranted on a direct basis.  38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for bilateral hearing loss is granted.

The issue of whether new and material evidence has been received sufficient to reopen a claim for service connection for a heart condition is dismissed.


REMAND

Further development is necessary for a fair adjudication of the Veteran's claim for tinnitus.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has reported having observable symptoms of tinnitus on a continuous basis since shortly after the reported 1952 oven explosion.  For example, he testified during the May 2012 hearing that he has had constant ringing and the sound of wind blowing in the ears since approximately six months after that incident.  The Veteran asserted that he did not notice these symptoms at first because his hearing was so bad, but that he started noticing them as his hearing improved during service.

The Board notes that the Veteran is competent to report these observable symptoms and, indeed, tinnitus does not need medical evidence to establish its existence.  See Barr, 21 Vet. App. at 307-08; Charles v. Principi, 16 Vet. App. 370 (2002).  However, the Veteran specifically denied any ear, nose, or throat problems, during an October 1956 enlistment examination for the Army National Guard.  This was two years after his discharge from active duty service in September 1954, nearly four years after the asserted oven explosion, and approximately three and half years after he claims that constant symptoms of ringing and wind blowing in the ears began.  Where the Board notes that gradual hearing loss maybe less noticeable at any given time, the Veteran's report of the description, symptoms and frequency of tinnitus would result in him reporting that he had ear problems on the October 1956 report, as opposed to affirmatively denying ear problems.  Thus, for the purpose of this remand it is concluded that the Veteran did not have tinnitus in service or even at the time of the October 1956 examination.

However, as the Board has granted service connection for bilateral hearing loss herein, the question of whether tinnitus is secondary to such condition arises.  In particular, service connection may be granted on a secondary basis where a condition is proximately caused by or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.  Compensation for secondary service connection based on aggravation of a nonservice-connected condition is warranted for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  For claims filed after October 10, 2006, as in this case, service connection may not be awarded based on aggravation of a nonservice-connected disability unless a pre-aggravation baseline level of disability has been established to allow a comparison to the current level of disability.  38 C.F.R. § 3.310(b) (2011). 

Therefore, this issue must be remanded to provide the Veteran with VCAA-compliant notice as to service connection on a secondary basis.  After allowing an appropriate time for response, a VA opinion should be obtained as to whether the current tinnitus is secondary to the now service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Notify the Veteran of the evidence and information necessary to establish service connection on a secondary basis, per 38 C.F.R. § 3.310 and Allen.  Allow an appropriate time for response.

2.  Thereafter, forward the entire claims file to an appropriate medical professional for an opinion as to any relationship between the Veteran's tinnitus and hearing loss.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  If a full VA examination is found to be necessary, the Veteran should be scheduled for the appropriate examination with all necessary testing, and the examiner should review the entire claims file.  In either case, the examiner should respond to the following:  

(a) Is it at least as likely as not (probability of 50 percent or more) that the Veteran has tinnitus due to noise exposure in service, even if it were determined that tinnitus did not begin in service and was not noted or complained of when examined two years after service (i.e. in October 1956).

(b)  Was the Veteran's tinnitus at least as likely as not (probability of 50 percent or more) proximately caused by his service-connected hearing loss?

(c)  If not, was the Veteran's tinnitus at least as likely as not (probability of 50 percent or more) proximately aggravated (worsened beyond the normal progression of the condition) by his service-connected hearing loss?  If aggravation is found, the examiner should identify the baseline level of tinnitus prior to any such aggravation, to the extent possible.

A complete rationale must be provided for any opinion offered, which should reflect consideration of both the lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the service connection claim for tinnitus, to include as secondary to hearing loss, based on all lay and medical evidence of record.  If the claim remains denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last SSOC.  Allow an appropriate period of time for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


